LEHAN, Judge.
We affirm the denial of defendant’s motion for post-conviction relief.
The grounds of the motion were that defendant’s sentence was improper because among its terms was the provision that he be incarcerated for twenty-five years “to run consecutively with sentence now serving from North Carolina and consecutively with any additional sentence received from the state of North Carolina.” We agree that the sentence was improperly indefinite because it was vague and uncertain as to when it commenced relative to “any additional sentence” in North Carolina. See Richardson v. State, 432 So.2d 750 (Fla. 2d DCA 1983); Teffeteller v. State, 396 So.2d 1171 (Fla. 5th DCA 1981); Keel v. State, 321 So.2d 86 (Fla. 2d DCA 1975). However, the record reflects that defendant began serving his Florida sentence after he served all of his sentences in North Carolina. Thus, the issue has become moot, and no purpose would be served by remanding for entry of a corrected sentence.
Affirmed.
OTT, A.C.J., and HALL, J., concur.